DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 02/18/2022. Claims 1, 3-7, and 9-11 have been amended. Claims 2, 8, and 12 have been cancelled and claims 13-23 have been newly added. Accordingly, claims 1, 3-7, 9-11, and 13-23 are pending.

	Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 lines 20-21 recite “transmit the second piece pieces”. It appears to contain an extra “piece”. The examiner recommends removing the second “pieces” to cure the claim objection.
Appropriate correction is required.

					Response to Arguments
Applicant’s arguments, see page 9 filed 02/18/2022, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see page 9, filed 02/18/2022, with respect to the claim limitation being interpreted under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation of claims 1-3, 7-12 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 02/18/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-12 has been withdrawn. 
Applicant’s arguments, see page 12, filed 02/18/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-12 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 02/18/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 of claims 1-12 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-11, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 21-22 recites “a representative point of each of the two or more pieces of the map expression data”. The term “representative point” is a relative term which renders the claim indefinite. The term “representative point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the representative point comprises of any point on each of the two or more pieces of the map expression data or if the representative point comprises a shared point of the two or more pieces of the map expression data. According to the examiner’s best knowledge, the examiner will interpret the "representative point" as any points constituting a boundary of a region in the map expression data (See Para. 0042). The same rational applies to claims 11, 17, and 20-21. Appropriate correction is required.
Claims 3-6, 10, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and 11, and for failing to cure the deficiencies as recited above.

Allowable Subject Matter
Claims 7, 9, 13-16 are allowed.
Claims 1, 3-6, 10-11, and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of independent claim 7, “An information processing apparatus comprising: a map expression data storage which is a first non-transitory computer readable memory and in which two or more pieces of map expression data each expressing a map are stored, the map expression data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed; and a processor and a non-transitory program memory storing a program, wherein the program, when executed by the processor causes the processor to: receive position specifying information for specifying a position from a terminal apparatus; acquire a first piece of the map expression data associated with the region specifying information corresponding to the position specified with the position specifying information, from the map expression data storage; transmit the first piece of the map expression data to the terminal apparatus; after the position specifying information is received, acquire one or more attribute value of the first piece of the map expression data; acquire  a second piece of the map expression data based on the one or more attribute value of the first piece of the map expression data, and transmit the second piece of the one or more pieces of the map expression data to the terminal apparatus.” The claimed limitations as recited above is not anticipated nor made obvious by any of the prior art on record.

The prior art reference Takayama Emi JP2016090792A discloses a map expression storage unit in which two or more pieces of map expression data expressing a map is stored, wherein the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed but it fails to disclose “two or more pieces of map expression data each expressing a map are stored, the map expression data being associated with one or more attribute values.” Furthermore, Takayama fails to disclose acquiring a first piece of the map expression data associated with the region specifying information corresponding to the position specified with the position specifying information, from the map expression data storage; transmitting the first piece of the map expression data to the terminal apparatus; after the position specifying information is received, acquiring one or more attribute value of the first piece of the map expression data; acquiring a second piece of the map expression data based on the one or more attribute value of the first piece of the map expression data, and transmitting the second piece of the one or more pieces of the map expression data to the terminal apparatus. This claimed limitation and in combination with the other elements in the independent claim are not anticipated nor made obvious by any of the prior arts on record.

Claims 1, 3-6, 10-11, 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of independent claim 1 and 11, “An information processing apparatus comprising: a map expression data storage which is a first non-transitory computer readable memory and in which two or more pieces of map expression data each expressing a map of which area is limited are stored, the map expression data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed; and a processor and a non-transitory program memory storing a program, wherein the program, when executed by the processor causes the processor to: receive position specifying information for specifying a position from a terminal apparatus; acquire two or more pieces of the map expression data associated with the region specifying information corresponding to the position specified with the position specifying information, from the map expression data storage; sort the two or more pieces of the map expression data, using the one or more attribute values associated with each of the two or more pieces of the map expression data: and transmit two or more pieces of the map expression data acquired to the terminal apparatus, wherein the one or more attribute values comprises a distance between the position indicated by position specifying information and a representative point of each of the two or more pieces of the map expression data. The claimed limitations as recited above is not anticipated nor made obvious by any of the prior art on record.

The prior art reference Takayama Emi JP2016090792A discloses a map expression storage unit in which two or more pieces of map expression data expressing a map is stored, wherein the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed but it fails to disclose “two or more pieces of map expression data each expressing a map are stored, the map expression data being associated with one or more attribute values.” Furthermore, Takayama fails to disclose sorting the two or more pieces of the map expression data, using the one or more attribute values associated with each of the two or more pieces of the map expression data, wherein the attribute values comprise a distance between the position indicated by position specifying information and a representative point of each of the two or more pieces of the map expression data. This claimed limitation and in combination with the other elements in the independent claim are not anticipated nor made obvious by any of the prior arts on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669